Citation Nr: 0842567	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-07 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection claims for low back pain, damaged right 
ear drum, hearing loss, residuals of right foot fracture, and 
a genitourinary condition (claimed as epididymitis, urinary 
tract disorder, and/or reproductive impairment).

In a decision dated April 2006, the Board denied claims of 
service connection for low back pain and damaged right ear 
drum.  The Board remanded the additional claims for further 
development.

In a rating decision dated June 2008, the RO granted service 
connection for epididymitis, residuals of right foot fracture 
and prostatitis, and assigned initial ratings and effective 
dates of awards.  The issues involving the residuals of right 
foot fracture and a genitourinary condition, therefore, are 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (1997).

In August 2008, the Board granted the veteran's motion for a 
90-day extension of time to submit additional evidence.  
Later that month, the veteran submitted additional evidence 
and argument that is not pertinent to the claim before the 
Board.

The Board notes that, in his August 2008 statement, the 
veteran appeared to submit argument disagreeing with the 
initial ratings assigned by the RO, in a June 2008 rating 
decision, involving his service-connected residuals of right 
foot fracture and prostatitis.  

It is important for the veteran to understand that the Board 
cannot accept this document as a notice of disagreement (NOD) 
with the initial ratings assigned as the document was filed 
with the Board, and not the agency of original jurisdiction.  
See 38 C.F.R. § 20.300.  See generally Manlincon v. West, 12 
Vet. App. 238 (1999) (failure of the RO to issue a statement 
of the case (SOC) in response to timely filed NOD renders a 
claim procedurally defective and necessitates a remand).  

The Board observes, however, that the filing deadline for 
submitting the veteran's NOD may be tolled for misfiling this 
document with the Board.  Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  This issue, therefore, is referred to the RO for 
appropriate action.
 


FINDING OF FACT

The veteran's bilateral hearing loss results from in-service 
noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; when the auditory thresholds for at 
least three of the above frequencies are 25 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see 
also Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.

The facts of this case may be briefly summarized.  The 
veteran's service medical records (SMRs) do not reflect a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Notably, over the course of his military service, audiometric 
testing measured threshold shifts of 10 decibels at 1000 and 
2000 Hz bilaterally, 5 decibels at 500 Hz bilaterally, and 15 
decibels at 4000 Hz in the left ear.

Post-service, an October 1997 audiogram conducted at the 
Federal Bureau of Prisons first reflected puretone thresholds 
exceeding 60 decibels at 4000 Hz.  Audiometric testing 
conducted in the VA clinical setting in October 2003 
demonstrated normal hearing bilaterally to 3000 Hz which 
progressed sharply to a severe reduction bilaterally at the 
very high frequencies.

In January 2008, the veteran was afforded a VA compensation 
and pension examination.  Audiometric testing demonstrated a 
bilateral hearing loss disability per VA standards based upon 
puretone thresholds of 70 decibels at 4000 Hz.  The examiner 
proceeded to provide the following opinion:

Veteran reports significant noise exposure while 
in the service.  Configuration/pattern of hearing 
loss is consistent with noise exposure.  Although 
no other plausible reason for this high frequency 
hearing loss was reported, hearing evaluations 
conducted at induction and separation suggest 
normal hearing through 4000Hz bilaterally.  6000-
8000Hz were not tested.  It is less likely than 
not that this veteran's hearing loss was caused by 
or a result of military noise exposure.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board has also reviewed the veteran's history of in-
service and post-service noise exposure.  His Department of 
Defense Form 214 reflects that he was a military policeman 
who served in Vietnam.  The veteran describes in-service 
noise exposure as a result of weapons training as well as 
security activities in combat areas surrounding Da Nang.  
Notably, the VA examiner indicated that the veteran's 
described "significant noise exposure in service."  

The veteran denies any significant post-service noise 
exposure, which appears consistent with the available 
documentation showing occupational experience in food service 
and ministering.  

Overall, the evidence described above supports the veteran's 
assertion that his only significant noise exposure occurred 
in service.

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  The VA 
examiner stated that the veteran's pattern of hearing loss is 
consistent with noise exposure, and that "no other plausible 
reason" other than in-service noise exposure could explain 
the veteran's high frequency hearing loss.  Nonetheless, the 
examiner ultimately concluded that the veteran's high 
frequency hearing loss was not related to service based upon 
in-service audiometric findings which did not evidence 
hearing loss.  

However, the VA examiner did not explain the significance, if 
any, the threshold shifts in both ears (10 decibels at 1000 
and 2000 Hz bilaterally, 5 decibels at 500 Hz bilaterally, 
and 15 decibels at 4000 Hz in the left ear) demonstrated over 
the course of the veteran's military career.  Based upon the 
fact that medical opinion indicates that the veteran's in-
service noise exposure is the only plausible explanation for 
his current hearing loss disability, and the unexplained 
decrease in hearing acuity measured in service, the Board 
finds that the veteran should be given the benefit of the 
doubt.  The veteran's appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


